     Case 3:20-cv-02218-BEN-JLB Document 24 Filed 03/23/21 PageID.98 Page 1 of 10



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   RENEE WALKER, on behalf of herself                  Case No.: 20-cv-02218-BEN-JLB
     and others similarly situated,
12
                                        Plaintiff,       ORDER:
13
     v.                                                  (1) GRANTING JOINT MOTION
14
                                                         FOR PROTECTIVE ORDER; AND
     CMRE FINANCIAL SERVICES, INC.,
15
                                     Defendant.          (2) ENTERING STIPULATED
16
                                                         PROTECTIVE ORDER
17
                                                         [ECF No. 23]
18
19         Before the Court is the parties’ Joint Motion for Protective Order. (ECF No. 23.)
20   Good cause appearing, the joint motion is GRANTED, and the Stipulated Protective Order
21   is entered as follows:
22         The Court recognizes that at least some of the documents and information
23   (“materials”) being sought through discovery in the above-captioned action are, for
24   competitive reasons, normally kept confidential by the parties. The parties have agreed to
25   be bound by the terms of this Protective Order (“Order”) in this action.
26         The materials to be exchanged throughout the course of the litigation between the
27   parties may contain trade secret or other confidential research, technical, cost, price,
28   marketing or other commercial information, as is contemplated by Federal Rule of Civil

                                                     1
                                                                                20-cv-02218-BEN-JLB
     Case 3:20-cv-02218-BEN-JLB Document 24 Filed 03/23/21 PageID.99 Page 2 of 10



 1   Procedure 26(c)(1)(G). The purpose of this Order is to protect the confidentiality of such
 2   materials as much as practical during the litigation. THEREFORE:
 3                                         DEFINITIONS
 4         1.     The term “confidential information” will mean and include information
 5   contained or disclosed in any materials, including documents, portions of documents,
 6   answers to interrogatories, responses to requests for admissions, trial testimony, deposition
 7   testimony, and transcripts of trial testimony and depositions, including data, summaries,
 8   and compilations derived therefrom that is deemed to be confidential information by any
 9   party to which it belongs.
10         2.     The term “materials” will include, but is not be limited to: documents;
11   correspondence; memoranda; bulletins; blueprints; specifications; customer lists or other
12   material that identify customers or potential customers; price lists or schedules or other
13   matter identifying pricing; minutes; telegrams; letters; statements; cancelled checks;
14   contracts; invoices; drafts; books of account; worksheets; notes of conversations; desk
15   diaries; appointment books; expense accounts; recordings; photographs; motion pictures;
16   compilations from which information can be obtained and translated into reasonably usable
17   form through detection devices; sketches; drawings; notes (including laboratory notebooks
18   and records); reports; instructions; disclosures; other writings; models and prototypes and
19   other physical objects.
20         3.     The term “counsel” will mean outside counsel of record, and other attorneys,
21   paralegals, secretaries, and other support staff employed in the law firms identified below:
22         Counsel for Plaintiff: Greenwald Davidson Radbil PLLC and Law Office of Daniel
23   G. Shay.
24         Counsel for Defendant: Carlson & Messer LLP.
25                                       GENERAL RULES
26         4.     Each party to this litigation that produces or discloses any materials, answers
27   to interrogatories, responses to requests for admission, trial testimony, deposition
28   testimony, and transcripts of trial testimony and depositions, or information that the

                                                   2
                                                                                20-cv-02218-BEN-JLB
     Case 3:20-cv-02218-BEN-JLB Document 24 Filed 03/23/21 PageID.100 Page 3 of 10



 1   producing party believes should be subject to this Protective Order may designate the same
 2   as “CONFIDENTIAL” or “CONFIDENTIAL – FOR COUNSEL ONLY.”
 3                a.    Designation as “CONFIDENTIAL”: A party or non-party subject to the
 4         protective order may only designate documents or other information in this action
 5         as confidential if the designating party or non-party has an articulable, good faith
 6         basis to believe that each document or other information designated as confidential
 7         qualifies for protection under Federal Rule of Civil Procedure 26(c).
 8                b.    Designation as “CONFIDENTIAL – FOR COUNSEL ONLY”: Any
 9         party may designate information as “CONFIDENTIAL – FOR COUNSEL ONLY”
10         only if, in the good faith belief of such party and its counsel, the information is
11         among that considered to be most sensitive by the party, including but not limited to
12         trade secret or other confidential research, development, financial or other
13         commercial information.
14         5.     In the event the producing party elects to produce materials for inspection, no
15   marking need be made by the producing party in advance of the initial inspection. For
16   purposes of the initial inspection, all materials produced will be considered as
17   “CONFIDENTIAL – FOR COUNSEL ONLY,” and must be treated as such pursuant to
18   the terms of this Order. Thereafter, upon selection of specified materials for copying by
19   the inspecting party, the producing party must, within a reasonable time prior to producing
20   those materials to the inspecting party, mark the copies of those materials that contain
21   confidential information with the appropriate confidentiality marking.
22         6.     Whenever a deposition taken on behalf of any party involves a disclosure of
23   confidential information of any party:
24                a.    the deposition or portions of the deposition must be designated as
25         containing confidential information subject to the provisions of this Order; such
26         designation must be made on the record whenever possible, but a party may
27         designate portions of depositions as containing confidential information after
28         transcription of the proceedings; A party will have until fourteen (14) days after

                                                  3
                                                                               20-cv-02218-BEN-JLB
     Case 3:20-cv-02218-BEN-JLB Document 24 Filed 03/23/21 PageID.101 Page 4 of 10



 1         receipt of the deposition transcript to inform the other party or parties to the action
 2         of the portions of the transcript to be designated “CONFIDENTIAL” or
 3         “CONFIDENTIAL - FOR COUNSEL ONLY.”
 4                b.    the disclosing party will have the right to exclude from attendance at
 5         the deposition, during such time as the confidential information is to be disclosed,
 6         any person other than the deponent, counsel (including their staff and associates),
 7         the court reporter, and the person(s) agreed upon pursuant to paragraph 8 below; and
 8                c.    the originals of the deposition transcripts and all copies of the
 9         deposition must bear the legend “CONFIDENTIAL” or “CONFIDENTIAL – FOR
10         COUNSEL ONLY,” as appropriate, and the original or any copy ultimately
11         presented to a court for filing must not be filed unless it can be accomplished under
12         seal, identified as being subject to this Order, and protected from being opened
13         except by order of this Court.
14         7.     All confidential information designated as “CONFIDENTIAL” or
15   “CONFIDENTIAL – FOR COUNSEL ONLY” must not be disclosed by the receiving
16   party to anyone other than those persons designated within this Order and must be handled
17   in the manner set forth below and, in any event, must not be used for any purpose other
18   than in connection with this litigation, unless and until such designation is removed either
19   by agreement of the parties, or by order of the Court.
20         8.     Information designated “CONFIDENTIAL – FOR COUNSEL ONLY” must
21   be viewed only by counsel (as defined in paragraph 3) of the receiving party, and by
22   independent experts under the conditions set forth in this Paragraph. The right of any
23   independent expert to receive any confidential information will be subject to the advance
24   approval of such expert by the producing party or by permission of the Court. The party
25   seeking approval of an independent expert must provide the producing party with the name
26   and curriculum vitae of the proposed independent expert, and an executed copy of the form
27   attached hereto as Exhibit A, in advance of providing any confidential information of the
28   producing party to the expert. Any objection by the producing party to an independent

                                                  4
                                                                                20-cv-02218-BEN-JLB
     Case 3:20-cv-02218-BEN-JLB Document 24 Filed 03/23/21 PageID.102 Page 5 of 10



 1   expert receiving confidential information must be made in writing within fourteen (14)
 2   days following receipt of the identification of the proposed expert.             Confidential
 3   information may be disclosed to an independent expert if the fourteen (14) day period has
 4   passed and no objection has been made. The approval of independent experts must not be
 5   unreasonably withheld.
 6         9.     Information designated “confidential” must be viewed only by counsel (as
 7   defined in paragraph 3) of the receiving party, by independent experts (pursuant to the
 8   terms of paragraph 8), by court personnel, and by the additional individuals listed below,
 9   provided each such individual has read this Order in advance of disclosure and has agreed
10   in writing to be bound by its terms:
11                a.     Executives who are required to participate in policy decisions with
12         reference to this action;
13                b.     Technical personnel of the parties with whom Counsel for the parties
14         find it necessary to consult, in the discretion of such counsel, in preparation for trial
15         of this action; and
16                c.     Stenographic and clerical employees associated with the individuals
17         identified above.
18         10.    With      respect    to    material     designated    “CONFIDENTIAL”            or
19   “CONFIDENTIAL – FOR COUNSEL ONLY,” any person indicated on the face of the
20   document to be its originator, author or a recipient of a copy of the document, may be
21   shown the same.
22         11.    All information which has been designated as “CONFIDENTIAL” or
23   “CONFIDENTIAL – FOR COUNSEL ONLY” by the producing or disclosing party, and
24   any and all reproductions of that information, must be retained in the custody of the counsel
25   for the receiving party identified in paragraph 3, except that independent experts authorized
26   to view such information under the terms of this Order may retain custody of copies such
27   as are necessary for their participation in this litigation.
28   ///

                                                     5
                                                                                  20-cv-02218-BEN-JLB
     Case 3:20-cv-02218-BEN-JLB Document 24 Filed 03/23/21 PageID.103 Page 6 of 10



 1         12.    Before any materials produced in discovery, answers to interrogatories,
 2   responses to requests for admissions, deposition transcripts, or other documents which are
 3   designated as confidential information are filed with the Court for any purpose, the party
 4   seeking to file such material must seek permission of the Court to file the material under
 5   seal. No document shall be filed under seal unless counsel secures a court order allowing
 6   the filing of a document under seal. An application to file a document under seal shall be
 7   served on opposing counsel, and on the person or entity that has custody and control of the
 8   document, if different from opposing counsel. If the application to file under seal a
 9   document designated as confidential is being made by the non-designating party, then,
10   upon request, the designating party must promptly provide the applicant with a legal basis
11   for the confidential designation to include within the application. If opposing counsel, or
12   the person or entity that has custody and control of the document, wishes to oppose the
13   application, he/she must contact the chambers of the judge who will rule on the application,
14   to notify the judge’s staff that an opposition to the application will be filed. If an
15   application to file a document under seal is filed, a redacted version of the document(s)
16   shall be e-filed contemporaneously with the application to file under seal. A courtesy copy
17   of the unredacted document(s) shall be delivered to Judge Burkhardt’s Chambers.
18         13.    At any stage of these proceedings, any party may object to a designation of
19   the materials as confidential information. The party objecting to confidentiality must
20   notify, in writing, counsel for the designating party of the objected-to materials and the
21   grounds for the objection. If the dispute is not resolved consensually between the parties
22   within fourteen (14) days of receipt of such a notice of objections, the parties shall bring
23   the dispute to the Court’s attention in accordance with Judge Burkhardt’s Civil Chambers
24   Rules. The materials at issue must be treated as confidential information, as designated by
25   the designating party, until the Court has ruled on the objection or the matter has been
26   otherwise resolved.
27         14.    All confidential information must be held in confidence by those inspecting
28   or receiving it, and must be used only for purposes of this action. Counsel for each party,

                                                  6
                                                                               20-cv-02218-BEN-JLB
     Case 3:20-cv-02218-BEN-JLB Document 24 Filed 03/23/21 PageID.104 Page 7 of 10



 1   and each person receiving confidential information must take reasonable precautions to
 2   prevent the unauthorized or inadvertent disclosure of such information. If confidential
 3   information is disclosed to any person other than a person authorized by this Order, the
 4   party responsible for the unauthorized disclosure must immediately bring all pertinent facts
 5   relating to the unauthorized disclosure to the attention of the other parties and, without
 6   prejudice to any rights and remedies of the other parties, make every effort to prevent
 7   further disclosure by the party and by the person(s) receiving the unauthorized disclosure.
 8         15.        No party will be responsible to another party for disclosure of confidential
 9   information under this Order if the information in question is not labeled or otherwise
10   identified as such in accordance with this Order.
11         16.        If a party, through inadvertence, produces any confidential information
12   without labeling or marking or otherwise designating it as such in accordance with this
13   Order, the designating party may give written notice to the receiving party that the
14   document or thing produced is deemed confidential information, and that the document or
15   thing produced should be treated as such in accordance with that designation under this
16   Order. The receiving party must treat the materials as confidential, once the designating
17   party so notifies the receiving party. If the receiving party has disclosed the materials
18   before receiving the designation, the receiving party must notify the designating party in
19   writing of each such disclosure. Counsel for the parties will agree on a mutually acceptable
20   manner      of     labeling   or   marking     the   inadvertently   produced     materials    as
21   “CONFIDENTIAL” or “CONFIDENTIAL – FOR COUNSEL ONLY – SUBJECT TO
22   PROTECTIVE ORDER.”
23         17.        Nothing within this Order will prejudice the right of any party to object to the
24   production of any discovery material on the grounds that the material is protected as
25   privileged or as attorney work product.
26         18.        Nothing in this Order will bar counsel from rendering advice to their clients
27   with respect to this litigation and, in the course thereof, relying upon any information
28   ///

                                                      7
                                                                                    20-cv-02218-BEN-JLB
     Case 3:20-cv-02218-BEN-JLB Document 24 Filed 03/23/21 PageID.105 Page 8 of 10



 1   designated as confidential information, provided that the contents of the information must
 2   not be disclosed.
 3         19.    This Order will be without prejudice to the right of any party to oppose
 4   production of any information for lack of relevance or any other ground other than the mere
 5   presence of confidential information. The existence of this Order must not be used by
 6   either party as a basis for discovery that is otherwise improper under the Federal Rules of
 7   Civil Procedure.
 8         20.    Nothing within this Order will be construed to prevent disclosure of
 9   confidential information if such disclosure is required by law or by order of the Court.
10         21.    Upon final termination of this action, including any and all appeals, counsel
11   for each party must, upon request of the producing party, return all confidential information
12   to the party that produced the information, including any copies, excerpts, and summaries
13   of that information, or must destroy same at the option of the receiving party, and must
14   purge all such information from all machine-readable media on which it resides.
15   Notwithstanding the foregoing, counsel for each party may retain all pleadings, briefs,
16   memoranda, motions, and other documents filed with the Court that refer to or incorporate
17   confidential information, and will continue to be bound by this Order with respect to all
18   such retained information.      Further, attorney work product materials that contain
19   confidential information need not be destroyed, but, if they are not destroyed, the person
20   in possession of the attorney work product will continue to be bound by this Order with
21   respect to all such retained information. Absent an ex parte motion made within ten (10)
22   calendar days of the termination of the case, the parties understand that the Court will
23   destroy any confidential documents in its possession.
24         22.    The restrictions and obligations set forth within this Order will not apply to
25   any information that: (a) the parties agree should not be designated confidential
26   information; (b) the parties agree, or the Court rules, is already public knowledge; (c) the
27   parties agree, or the Court rules, has become public knowledge other than as a result of
28   disclosure by the receiving party, its employees, or its agents in violation of this Order; or

                                                   8
                                                                                 20-cv-02218-BEN-JLB
     Case 3:20-cv-02218-BEN-JLB Document 24 Filed 03/23/21 PageID.106 Page 9 of 10



 1   (d) has come or will come into the receiving party's legitimate knowledge independently
 2   of the production by the designating party. Prior knowledge must be established by pre-
 3   production documentation.
 4         23.    The restrictions and obligations within this Order will not be deemed to
 5   prohibit discussions of any confidential information with anyone if that person already has
 6   or obtains legitimate possession of that information.
 7         24.    Transmission by email or some other currently utilized method of
 8   transmission is acceptable for all notification purposes within this Order.
 9         25.    This Order may be modified by agreement of the parties, subject to approval
10   by the Court.
11         26.       The Court may modify the terms and conditions of this Order for good cause,
12   or in the interest of justice, or on its own order at any time in these proceedings. The parties
13   prefer that the Court provide them with notice of the Court’s intent to modify the Order
14   and the content of those modifications, prior to entry of such an order.
15         27.    Without separate court order, the Protective Order and the parties’ stipulation
16   do not change, amend, or circumvent any court rule or local rule.
17         IT IS SO ORDERED.
18   Dated: March 23, 2021
19
20
21
22
23
24
25
26
27
28

                                                    9
                                                                                   20-cv-02218-BEN-JLB
     Case 3:20-cv-02218-BEN-JLB Document 24 Filed 03/23/21 PageID.107 Page 10 of 10



 1                                            EXHIBIT A
 2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3           I,                                                           [print or type full name],
 4    of                                                            [print or type full address],
 5    declare under penalty of perjury that I have read in its entirety and understand the Stipulated
 6    Protective Order that was issued by the United States District Court for the Southern
 7    District of California on _________________ [date] in the case of Walker v. CMRE
 8    Financial Services, Inc., Case No. 3:20-cv-02218-BEN-JLB. I agree to comply with and
 9    to be bound by all the terms of this Stipulated Protective Order and I understand and
10    acknowledge that failure to so comply could expose me to sanctions and punishment in the
11    nature of contempt. I solemnly promise that I will not disclose in any manner any
12    information or item that is subject to this Stipulated Protective Order to any person or entity
13    except in strict compliance with the provisions of this Order.
14          I further agree to submit to the jurisdiction of the United States District Court for the
15    Southern District of California for the purpose of enforcing the terms of this Stipulated
16    Protective Order, even if such enforcement proceedings occur after termination of this
17    action. I hereby appoint                                            [print or type full name]
18    of                                                 [print or type full address and telephone
19    number] as my California agent for service of process in connection with this action or any
20    proceedings related to enforcement of this Stipulated Protective Order.
21          Date:
22          City and State where sworn and signed:
23          Printed Name:
24          Signature:
25
26
27
28

                                                     1
                                                                                   20-cv-02218-BEN-JLB
